Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-1998

Oil Chem Atomic v. OSHA
Precedential or Non-Precedential:

Docket 97-3532




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Oil Chem Atomic v. OSHA" (1998). 1998 Decisions. Paper 121.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 27, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3532

OIL, CHEMICAL AND ATOMIC WORKERS UNION
and PUBLIC CITIZEN'S HEALTH RESEARCH GROUP,

       Petitioners,

v.

OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION, GREGORY WATCHMAN, Acting
Administrator of the Occupational Safety and Health
Administration, ALEXIS HERMAN, Secretary of Labor,

       Respondents.

On Petition for an Order Compelling Respondents
to Cease Unreasonable Delay and to Initiate a Rulemaking
on Hexavalent Chromium

Submitted under Third Circuit LAR 34.1(a)
March 13, 1998

Before: GREENBERG, SCIRICA and ALDISERT,
Circuit Judges.

Order Amending Memorandum Opinion
Filed March 16, 1998
ORDER

IT IS HEREBY ORDERED that the Memorandum Opinion
filed in this case on March 13, 1998, be replaced with the
published Opinion filed herewith.

IT IS SO ORDERED.

        BY THE COURT:

        /s/ Ruggero J. Aldisert
        Circuit Judge

DATED: May 27, 1998

A True Copy:
Teste:

        Clerk of the United States Court of Appeals
        for the Third Circuit

                                  2